This appellant was tried and convicted for violating the Prohibition Law (Code, § 4615 et seq.) by having whisky in his possession. He appealed to this court. The case involves a question of fact only. The refusal to direct a verdict for defendant is the only point of decision for determination. There was some evidence tending to make out a case against the defendant for the offense charged. This being true, the court was without authority to direct a verdict in his behalf; hence in the refusal of the affirmative charge there was no error. Ode Grimes v. State, 24 Ala. App. 378, 135 So. 652.
Affirmed. *Page 72